Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Communication
1.	This office Action is in response to a communication received on December 27, 2021.
Claims 1-20 are pending in this application.
Priority
2.	The examiner acknowledges that this disclosure claims the benefit of priority to, and is a continuation of U.S. Application Serial No. 16/658,343, filed on October 21, 2019, entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of U.S. Application Serial No. 16/142,618, filed on September 26, 2018, issued as U.S. Patent No. 10,452,346, and entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of U.S. Application Serial No. 15/898,386, filed on February 16, 2018, issued as U.S. Patent No. 10,120,643, and entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of U.S. Application Serial No. 14/977,113, filed December 21, 2015, issued as U.S. Patent No. 9,898,244, and entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of U.S. Application Serial No. 13/534,404 filed June 27, 2012, issued as U.S. Patent No. 9,715,365, and entitled "Systems and Methods for Mobile Music Zones," the contents of each of which are hereby incorporated by reference in their entirety for all purposes.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/08/2022 (two IDS’s) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for allowance
4.	The following is an Examiner's statement of reasons for allowance:
The examiner conducted a completed search of available patent literature and non-patent literature. This application is a continuation of U.S. Application Serial No. 16/658,343, filed on October 21, 2019, entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of U.S. Application Serial No. 16/142,618, filed on September 26, 2018, issued as U.S. Patent No. 10,452,346, and entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of U.S. Application Serial No. 15/898,386, filed on February 16, 2018, issued as U.S. Patent No. 10,120,643, and entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of U.S. Application Serial No. 14/977,113, filed December 21, 2015, issued as U.S. Patent No. 9,898,244, and entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of U.S. Application Serial No. 13/534,404 filed June 27, 2012, issued as U.S. Patent No. 9,715,365, and entitled "Systems and Methods for Mobile Music Zones," the contents of each of which are hereby incorporated by reference in their entirety for all purposes, under 35 U.S.C. §120. 
In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. When considered as a whole, the limitations of independent claims in combination with the other claimed limitations, overcome the prior art of record. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
5.       Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus; If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates, can be reached on 571-272-39800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458